Citation Nr: 0410082	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service connection 
for ischemic heart disease.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service connection 
for peptic ulcer disease. 


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to May 1945, 
and was a Prisoner of War (POW) from April 1942 to September 1942.  

This matter comes to the Board of Veterans' Appeals (Board) from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

The veteran filed a claim alleging entitlement to service 
connection for malaria in August 1989.  The RO denied the claim in 
November 1990.  The veteran filed a timely Notice of Disagreement 
in July 1991.  However, the claim of service connection for 
malaria is pending since 38 C.F.R. § 19.26 requires the issuance 
of a statement of the case. Therefore, this issue will be remanded 
to the RO, rather than referred.  Manlincon v. West, 12 Vet. App. 
238 (1999).

In June 1991, the veteran completed a VA Form 10-0048 (Former POW 
Medical History) and the VA POW examination was accomplished.  In 
an October 1991 decision, the RO denied the veteran's claim of 
entitlement to service connection for cataract, astigmatisms of 
the right and left eyes, malaria, malnutrition, avitaminosis, 
beriberi, dysentery, helminthiasis, peptic ulcer disease with 
hyperacidity, pneumonia, and bilateral sacroiliac and acetabular 
arthritis.  Notice of the decision, including information 
concerning the veteran's appellate rights, was issued on April 
1992.  However, appellate action was not initiated.  

In August 2000, the veteran filed a claim alleging entitlement to 
service connection for heart disease, hypertension, peptic ulcer 
and "many other."  In February 2002, the veteran also referred to 
cataracts, and noted problems with his prostate.  Therefore, it 
appears that the veteran has filed an application to reopen the 
previously denied claim, and initiated a claim of entitlement to 
service connection for hypertension and a prostate condition.  As 
the issues of service connection for hypertension, peptic ulcer 
disease and heart disease are currently in appellate status, the 
Board will refer the remaining issues to the RO for clarification 
and the appropriate action.  

In March 2002, the RO denied the claim of service connection for 
ischemic heart disease.  Even though the RO apparently reopened 
the claim, the Board is required to consider whether the veteran 
has submitted new and material evidence to reopen the claim before 
considering the claim on the merits.  38 U.S.C.A. §§ 7104(b), 5108 
(West 1991); Barnett v. Brown, 8 Vet. App. 1 (1995).  Such 
consideration is set forth in the decision below.  

The issues of service connection for hypertension, heart disease, 
peptic ulcer disease, and malaria are remanded to the RO via the 
Veterans Benefits Administration Appeals Management Center (VBA 
AMC), in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  In October 1991, the RO denied the claim of service connection 
for beriberi on the basis that the evidence was insufficient to 
establish that the conditions were shown to be compensable at that 
time or at anytime following his separation from service.  The 
veteran was notified of this decision and his procedural and 
appellate rights.  The veteran did not initiate an appeal.  

2.  Evidence received since the October 1991 RO decision is not 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1991 RO decision denying the reopening of the 
claim of service connection for ischemic heart disease is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  The evidence received subsequent to the October 1991 RO 
decision is new and material, and the claim of service connection 
for ischemic heart disease is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West 2002) was signed into law.  This liberalizing law 
is applicable to this appeal.  The VCAA and implementing 
regulations essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  The Board does not find a remand is necessary with 
respect to the question of new and material evidence.  In other 
words, the veteran will not be prejudiced by the Board proceeding 
to a decision on this question as the Board has resolved the 
matter in the veteran's favor.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 
(2003).  However, if new and material evidence is presented or 
secured with respect to a claim, which has been disallowed, VA 
shall reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, VA 
must determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 38 
C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The Board notes that the regulations were also recently amended to 
define "new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, and 
are therefore not applicable in this case as the veteran's claim 
to reopen was filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO denied service connection for beriberi in October 1991.  
Evidence considered at that time included the veteran's service 
records, records from private physicians, a completed a VA Form 
10-0048 (Former POW Medical History), and a June 1991 VA 
examination report.  

The service records verify that the veteran was held as a prisoner 
of war (POW) from April 1942 to September 1942.  In June 1991, the 
veteran completed a VA Form 10-0048 (Former POW Medical History) 
and reported that he suffered from beriberi during his captivity.  
The VA POW examination was accomplished in June 1991, and the 
examiner did not find evidence of beriberi.  

In an October 1991 decision, the RO denied the veteran's claim of 
entitlement to service connection for beriberi on the basis that 
the evidence was insufficient to establish that the conditions 
were shown to be compensable at that time or at anytime following 
his separation from service.  He was furnished with notice of 
appellate rights and procedures, but did not appeal the RO's 
decision.  Therefore, that decision was final.

Evidence added to the record since the denial of the claim in 1991 
consists of private medical records dated from 1999 to 2002.  The 
records reflect varied diagnoses of cardiovascular conditions, 
including heart disease.  The Board finds that the evidence bears 
directly and substantially upon the specific matter under 
consideration as it shows that the veteran has been diagnosed with 
heart disease.  As such, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the evidence is new and 
material, and serves to reopen the claim.  38 C.F.R. § 3.156.


ORDER

Having received new and material evidence, the veteran's claim of 
entitlement to service connection for ischemic heart disease is 
reopened and the appeal is granted to this extent only.


REMAND

In light of the Board's decision that new and material evidence 
has been submitted to warrant reopening the claim of service 
connection for ischemic heart disease, the entire record must be 
reviewed on a de novo basis.  

As discussed in the above decision, the veteran reported that he 
suffered from beriberi while held in captivity as a POW.  The 
post-service records reflect the diagnosis of various 
cardiovascular disorders, including heart disease.  Also, an 
appeal on the question of service connection for hypertension is 
pending, and the veteran has not been afforded an examination that 
includes a nexus opinion.  Therefore, the Board finds that the 
veteran should be afforded a complete VA medical examination, 
including all necessary opinions required to make a determination 
of service connection for ischemic heart disease based on POW 
status and service connection for hypertension.  

In addition, the Board points out that development of this claim 
also includes obtaining additional evidence, including VA and 
private records.  Under VCAA, VA's duty to assist the veteran 
includes obtaining relevant medical records in order to determine 
the nature and extent of the veteran's disability.  38 C.F.R. § 
3.159(c) (2003).

A review of the claims folder reveals other issues that must be 
resolved before the Board makes any determinations regarding the 
issues on appeal.    

In March 2002, the RO denied the claim of service connection for 
peptic ulcer with hyperacidity.  However, the effect of the prior 
RO decision was not addressed in the March 2002 decision, as well 
as the December 2002 Statement of the Case and July 2003 
Supplemental Statement of the Case.  In Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Court pointed out that in cases where the 
Board's action on appeal in proceeding to decide a question that 
the Agency of Original Jurisdiction (AOJ) had not decided raises 
the possibility that a claimant will be prejudiced by not having 
been afforded the full benefits of the VA procedural safeguards.  
Those safeguards include, but are not limited to, the right to a 
written notice of the decision made on his or her claim, the right 
to a hearing, and the right to representation.  Bernard v. Brown, 
4 Vet. App. at 393.  The procedural safeguards must be applied in 
this case.

As noted in the Introduction, the claim of service connection for 
malaria has been technically pending since the veteran's notice of 
disagreement in July 1991.  He is entitled to a statement of the 
case on this issue.  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the veteran is expected to provide and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should contact the veteran, and request that he 
identify any health care provider that treated him for 
cardiovascular disorders since his separation from service.  Based 
on his response, the VBA AMC should attempt to procure copies of 
all records that have not previously been obtained from identified 
treatment sources.  All attempts to secure this evidence must be 
documented in the claims folder by the VBA AMC.  If, after making 
reasonable efforts to obtain named records the VBA AMC is unable 
to secure same, the VBA AMC must notify the veteran and (a) 
identify the specific records the VBA AMC is unable to obtain; (b) 
briefly explain the efforts that the VBA AMC made to obtain those 
records; and (c) describe any further action to be taken by the 
VBA AMC with respect to the claim.  The veteran must then be given 
an opportunity to respond.

3.  The VBA AMC should schedule the veteran for a VA examination 
to determine the nature, etiology and severity of his 
cardiovascular disorders.  It is imperative that the examiners 
review the evidence in his claims folder, including a complete 
copy of this REMAND.  All necessary tests and clinical studies 
must be accomplished, and all clinical findings must be reported 
in detail.  The examiners should opine as to whether or not the 
veteran suffers from ischemic heart disease and when any diagnosed 
hypertension became manifest.  A complete written rationale for 
all opinions made must be provided.  If any requested opinion 
cannot be provided that fact should be noted and a detailed 
explanation provided explaining why securing the opinion is not 
possible.  The examination reports should be typed. 

4.  The veteran is hereby notified that it is his responsibility 
to report for all examinations, to cooperate in the development of 
the claim, and that the consequences for failure to report for a 
VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for any ordered examination, documentation should 
be obtained which shows that notice scheduling the examination was 
sent to the last known address.  It should also be indicated 
whether any notice that was sent was returned as undeliverable.

5.  The VBA AMC should issue a statement of the case addressing 
service connection for malaria.  

6.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claim of service connection for ischemic heart 
disease, hypertension, and the issue of new and material evidence 
to reopen the claim for peptic ulcer disease.  If any benefit 
sought on appeal remains denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and discussion of all pertinent 
regulations.  An appropriate period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).






	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



